Case: 12-3162      Document: 17   Page: 1    Filed: 10/01/2012




           NOTE: This order is nonprecedential.

   Wniteb ~tate~ <!Court of ~peaI~
       for tbe jfeberaI qcircuit

                   MATTHEW J. NASUTI,
                       Petitioner,
                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.


                         2012-3162



   Petition for review of the Merit Systems Protection
Board in case no. DC1221120321-W-1.


                        ORDER
     On August 28, 2012, Matthew J. Nasuti's petition was
dismissed for failure to pay the required docketing fee and
to file the required Fed. Cir. R. 15(c) statement concerning
discrimination. Nasuti also submits a petition for hearing
en bane, which the court treats as a motion for reconsid-
eration of the August 28 dismissal order.
   The court has granted his motion to proceed in forma
pauperis and has received his completed Rule 15(c) State-
ment Form.
    Accordingly,
Case: 12-3162    Document: 17     Page: 2    Filed: 10/01/2012




MATTHEW NASUTI v. MSPB                                     2

      IT IS ORDERED THAT:
    (1) The court's August 28, 2012 order is vacated, the
court's mandate is recalled, and the petition is reinstated.
    (2) Nasuti's brief is due within 30 days of the date of
this order.
   (2) Nasuti's motion for reconsideration is denied as
moot.
                                    FOR THE COURT


      OCT 0 1 2012                  /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk
cc: Matthew J. Nasuti (informal brief form enclosed)
    Calvin M. Morrow, Esq.
s26